Non-Art Rejection
1.	The rejection of claims 1-20 under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 11,018,988, mailed October 12, 2021, is hereby incorporated by reference.

Art Rejection
2.	The text of 35 USC 103 not cited here can be found in previous office action.

3.	Claims 1-3, 5-6, 8-10, 12-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lazar, U.S. pat. No. 8,621,178 in view of Baron, U.S. pat. Appl. Pub. No. 2014/0156925.
	As per claim 1, Lazar discloses a method for partitioning a resource object (e.g., storage group) into multiple resource components (e.g., physical and logical volumes) by a virtual partition manager of host computer node of a cluster of host computer nodes (see col 14, ln 25-43), the resource object providing storage resources to a process executing on a host computer node (see col 6, ln 1-10), the method comprising:
a) determining an allocation for the multiple resource components (logical volumes or LUNs) for the resource object (SG), e.g., allocating/adding LUNs 502, 504 to SG 506 (see col 14, ln 34-37), wherein each resource component is associated with particular type or class, i.e., different speeds, RAID levels (see col 10, ln 36-52);
b) identifying one or more available resource configurations of physical storage resources in a distributed system capable of accommodating the determined allocation, e.g., RAID level, the 
c) selecting one of the resource configurations, i.e., select a desired RAID level and configuration (see col 12, ln 49-67); 
d) assigning multiple resource components (logical volumes or LUNs) to local physical storage resources associated with the selected resource configuration (see col 13, ln 49-67).
	Lazar does not explicitly teach determining an allocation for the resource components based on a set of requirements for the resource object. However, Baron discloses a method for allocating resource components based on user’s desires and preferences for the resource object, i.e., set of requirements for performance and/or redundancy (see Baron, par 0009-0014), wherein the allocation comprises selecting available resource configurations (allocation policy) for the resource components (see Baron, par 0035).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize Baron teachings in Lazar because it would have enabled selecting suitable resource configuration (allocation policy) for provisioning the resource object for the host computer node (see Baron, par 0023-0024).
As per claim 2, Lazar teaches adding/publishing status of the assigned allocation to each host computer in the cluster, wherein identifying available resource configurations comprises determining which physical storage resource are available based on previously published status of another assigned allocation (see col 15, col 14-30).
As per claim 3, Lazar teaches that the distributed resource system comprises a software0defined virtual storage network, wherein the cluster of host computer nodes provide 
As per claim 5, Baron teaches selecting one of the resource configurations based on a fitness function, i.e., tradeoff parameters, to maintain balance usage for different resource types (see par 0044). 
It would have been obvious to one skilled in the art to modify Lazar with Barron teaching because it would have enabled balancing usage for different resource types (see Baron, par 0044).
As per claim 6, Lazar teaches creating multiple resource components on corresponding physical storage resources of the selected resource configuration (see col 12, ln 49-67), and creating object components, e.g., storage group, on the host computer node, each object component corresponding to one of the resource components (see col 14, ln 33-43).
Claims 8-10, 12-13, 15-17 and 19-20 are similar in scope as that of claims 1-3 and 5-6 and hence are rejected for the same rationale set forth for claims 1-3 and 5-6.

4.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lazar and Baron, and further in view of Hardy, U.S. pat. No. 7,945,587.
	Neither Lazar nor Baron teach selecting resource configuration/allocation at random. The use of random allocation of resource configurations to protect data content is well-known in the art as disclosed by Hardy (see Hardy, col 1, ln 30-47).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Lazar and Baron with Hardy teaching because such random .

5.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lazar and Baron, and further in view of Pang, U.S. pat. No. 6,493,810.
	Lazar does not teach that the requirements provide a cache miss profile indicating a cache miss rate for a given cache size intended for the process. However, Pang discloses using cache miss profile, i.e. statistical cache miss rate, to determine optimal memory size to be allocated for a process (see Pang, col 2, ln 30-53).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lazar with Pang teaching because it would have enabled demining optimal allocation size of storage volume for the resource object (see Pang, col 1, ln 56-65).


Response to Amendment
6.	Applicant's arguments filed on January 04, 2022 with respect to claims 1-20 have been fully considered but are not deemed persuasive.
Applicant alleges that the cited art fails to disclose the claimed invention because Lazar does not teach “determining an allocation for multiple resource component based on a set of requirements for the resource object and assigning the allocation to the selected resource configuration”. Applicant asserts that Lazar citations only teach creating the logical volume 
Examiner submits that Lazar teaches determining an allocation for the multiple resource components (LUNs) based on a creation of the resource object (SG), e.g., allocating/adding LUNs 502 and 504 to SG 506 (see Lazar, col 14, ln 34-37). Lazar also teaches creating or provisioning a logical volume or LUN to satisfy a certain desire and storage requirement by applying select storage configuration, e.g., RAID level, to physical devices (see Lazar, col 12, ln 54-60). Therefore, if the created resource object (SG 506) comprises a desire for storage redundancy, e.g., RAID-5 storage, which is not available from any logical volumes in the storage pool, then one or more new RAID-5 logical volumes are to be allocated to meet the demand. In this case, the allocation (of the one or more logical volumes) would be assigned to the selected resource configuration, i.e., RAID-5 configuration, to provision new RAID-5 logical volumes.
Lazar does not explicitly teach that the created resource object comprises a set of requirements. However, Baron teaches selecting a policy, i.e., configuration, for a physical storage/disk in order to satisfy user objectives and preferences, i.e., set of requirement for the resource object (see Baron, par 0024). Thus, the combination of Lazar of Baron set forth in item 3 would meet the alleged claim limitation.
	Applicant also alleges that Baron’s disk image is not the same as a logical volume. Examiner respectfully disagrees.
	A disk image disclosed in Baron is a disk image for use by a VM (see par 009). In other words, it is an object resource or a logical volume that provides storage resource for the VM.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
1/20/22